Citation Nr: 0925291	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an autoimmune 
disease, claimed as secondary to posttraumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for hypertension, claimed 
as secondary to PTSD.  

3.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the claim of service connection for an 
autoimmune disease, and found no new and material evidence 
had been submitted to reopen the claim of service connection 
for hypertension.  Both these disabilities were claimed as 
secondary to service-connected PTSD.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied service 
connection for hypertension.  The Veteran was notified of the 
decision, but did not file a timely appeal of this 
determination.  

2.  Evidence received since the June 2002 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension, and raises a reasonable 
possibility of substantiating the claim for same.  

3.  Competent evidence has not been present establishing that 
hypertension was incurred during military service or within a 
year thereafter, or is due to, the result of, or has been 
aggravated by a service-connected disability.  

4.  Evidence of a current diagnosis of an autoimmune disease 
has not been presented.  


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  

2.  Evidence added to the record since the June 2002 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for hypertension is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).  

3.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability, has 
not been established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

4.  Entitlement to service connection for an autoimmune 
disease, to include as secondary to a service-connected 
disability, has not been established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).


Complete notice was sent in May 2006 and November 2007 
letters and the claims were readjudicated in a March 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
444 F.3d 1333.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
claims.  The Veteran's available service treatment records, 
VA treatment records, and private medical records have been 
associated with the claims folder.  Subsequent to the 
transfer of this appeal to the Board, the Veteran submitted 
additional evidence not yet reviewed by the RO, the agency of 
original jurisdiction.  However, because this evidence was 
accompanied by a waiver of RO consideration, it may be 
considered directly by the Board without need for remand at 
this time.  See 38 C.F.R. § 20.1304.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim of service connection for an autoimmune 
disease.  However, the Board finds that the evidence, which 
does not reflect competent evidence showing a current 
diagnosis of an autoimmune disease, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claims.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II. New and material evidence - Hypertension

The Veteran seeks to reopen his service connection claim for 
hypertension, claimed as secondary to his PTSD.  In a June 
2002 rating decision, the Veteran was denied service 
connection for hypertension, to include as secondary to his 
PTSD.  The Veteran was notified of that decision, but did not 
appeal this rating; it thus became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  


Within the March 2008 supplemental statement of the case, the 
RO appears to reopen the Veteran's claim and consider it on 
the merits.  Nevertheless, the Board must address the issue 
of new and material evidence in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claims and to adjudicate the claims de novo.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  .  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1383-4.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet. App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran's claim of service 
connection for hypertension was initially denied due to the 
absence of any evidence linking a current diagnosis of 
hypertension to an in-service disease or injury, or to a 
service-connected disability.  Subsequent to that final 
determination, the Veteran has submitted new and material 
evidence, and his service connection claim for hypertension 
may be reopened.  

Recently submitted evidence includes a December 2004 
statement of J.A.R., M.D.  In his statement, Dr. R. stated 
the Veteran's "hypertension [is] more likely than not 
related to posttraumatic stress disorder."  

This evidence is new because it has not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant of evidence already considered.  This evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim; i.e., it suggests a 
medical nexus between the claimed disability, hypertension, 
and a service-connected disability, PTSD.  As new and 
material evidence has been submitted, his claim may be 
reopened.  

III. Service connection - Hypertension

The Veteran's service connection claim for hypertension 
having been reopened, it may now be considered on the merits.  
The Board has considered whether adjudicating the claim on a 
de novo basis at this time would prejudice the Veteran.  In 
this case, the Veteran has been provided with pertinent laws 
and regulations regarding service connection.  He has been 
given the opportunity to review the evidence of record and 
submit arguments in support of his claim.  His arguments, and 
those of his representative, have focused on the issue of 
service connection.  Therefore, the Board can proceed with 
this claim without prejudice to the Veteran.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be awarded for 
certain disabilities, such as hypertension, which manifest to 
a compensable degree within a statutorily-prescribed period 
of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

In the present case, the Veteran alleges his hypertension is 
due to, the result of, or is otherwise aggravated by his 
service-connected PTSD.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the decision in Allen 
v. Principi, 7 Vet. App. 439 (1995), which addressed the 
subject of the granting of service connection for the 
aggravation of a nonservice-connected condition by a service-
connected condition. See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  The existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles 
that must be satisfied before aggravation may be conceded and 
service connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the veteran review under both the old and 
new versions. See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Considering first the question of direct service connection, 
the Board notes the Veteran's service treatment records are 
negative for any diagnosis of or treatment for hypertension 
during military service, or within a year thereafter.  
According to a 1976 clinical notation from a private 
hospital, the Veteran had a six year history of hypertension 
at that time, indicating onset in approximately 1970, many 
years after service separation.  Additionally, the Veteran 
has chiefly alleged onset of hypertension as secondary to his 
PTSD, rather than during military service, or as a result of 
a disease or injury incurred therein.  See 38 U.S.C.A. 
§ 1110.  Therefore, the award of service connection on a 
direct basis for hypertension is denied.  

Regarding the Veteran's service connection claim for 
hypertension on a secondary basis, the Board observes that a 
current diagnosis of hypertension is well-established in the 
evidentiary record.  Hypertension first appears in the record 
within the aforementioned 1976 clinical notation from a 
private hospital.  At that time, a six year history of 
hypertension was noted.  Both VA and private medical 
treatment records confirm ongoing hypertension, and such a 
current diagnosis is thus conceded by the Board.  The 
question thus becomes whether such a disability results from 
or is aggravated by a service-connected disability.  


In support of his claim, the Veteran has submitted several 
private medical opinions.  An August 2001 statement from Dr. 
J.B.C., M.D. confirmed the Veteran's history of hypertension 
for many years, and stated the Veteran's cardiac problems 
"likely have developed as a result of hypertension."  In a 
December 2004 statement from J.A.R., M.D., hypertension was 
again confirmed.  Dr. R. stated the Veteran's hypertension 
"more likely than not related to posttraumatic stress 
disorder," but provided no further rationale or explanation 
for this opinion.  A second December 2007 statement from Dr. 
C., states "[i]t is possible that increased catecholamines 
associated with [the Veteran's] posttraumatic stress disorder 
have aggravated his condition of hypertension and coronary 
artery disease."  Dr. C. further added he was not 
"personally knowledgeable about the studies that link these 
two conditions."  

A March 2006 clinical notation authored by T.T.M., M.D., 
indicated that while some symptoms of PTSD "can lead to 
increased [blood pressure]," the medical record was "unsure 
about their relationship to blocked arteries."  

On VA examination in August 2007, the examiner, J.Y., M.D., 
confirmed the Veteran's history of hypertension.  Dr. Y. 
noted that hypertension was "common", and could be found in 
65.4% of the U.S. population over 60 years of age and further 
noted that according to a medical reference, "95% of the 
cases of hypertension were primary in nature with secondary 
cause of hypertension being uncommon."  No large scale 
studies demonstrated an increase in hypertension due to PTSD, 
according to the examiner, and a recent VA Normative Aging 
Study showed no increase in blood pressure in patients with 
high scores for PTSD.  The examiner noted that review of the 
Veteran's medical records gives no indication that his 
hypertension has been uncontrolled or that he has had any 
problems with his medication."  Therefore, it was this 
examiner's opinion that the Veteran's hypertension "was not 
aggravated by his posttraumatic stress disorder."  

The Veteran was afforded another VA examination in February 
2008, conducted by M.H., M.D.  His history of hypertension, 
with coronary artery disease, post coronary artery bypass 
graft, was noted.  A remote history of smoking was also 
noted.  Dr. H. stated that hypertension was a primary 
disorder, with hypertension due to secondary causes "quite 
uncommon, and emotional states are not the cause."  Dr. H. 
further stated that while no large scale studies "have shown 
that hypertension can be caused by posttraumatic stress 
disorder, [ . . . ] though there have been many studies where 
there was a suggestion of this association."  Nevertheless, 
these studies "cannot be considered proof of causation."  
He also cited VA's Normative Aging Study which showed no 
increase in blood pressure in patients with high scores for 
PTSD.  Regarding coronary artery disease, Dr. H. stated 
"there has been no scientific evidence that the PTSD causes 
or aggravates atherosclerosis in the coronary arteries."  
Overall, Dr. H. concluded "it is unlikely that the Veteran's 
coronary disease or hypertension is related to or caused by 
his PTSD."  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for hypertension.  As already discussed 
above, the Veteran was not diagnosed with hypertension either 
during military service or within a year thereafter; 
therefore, service connection on a direct basis is not 
warranted.  On the assertion of service connection on a 
secondary basis, the preponderance of the medical evidence 
suggests against a causal link between his hypertension and 
his service-connected PTSD.  

As noted above, several medical opinions have been provided 
regarding a possible link between the Veteran's PTSD and his 
hypertension.  "It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given to evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to 
the weight to assign to these medical opinions, the Court has 
held that "[t]he probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Veteran has submitted statements from several physicians 
in support of his claim.  The first, the August 2001 
statement from Dr. C., confirms a current diagnosis of 
hypertension but does not mention the Veteran's PTSD; 
therefore, it is of no probative value on the question of a 
nexus between hypertension and PTSD.  The December 2004 
statement from Dr. R. does discuss PTSD, suggesting the 
Veteran's hypertension was "more likely than not related 
to" PTSD, but does not otherwise provide a rationale for 
this opinion.  Dr. R. also did not discuss the Veteran's 
other risk factors for hypertension, including his age or 
remote history of smoking.  Thus, while the Board finds this 
opinion credible, it is nonetheless of limited probative 
value.  

The second medical opinion from Dr. C., dated December 2007, 
does discuss PTSD, indicating "[i]t is possible that 
increased catecholamines associated with [the Veteran's] 
posttraumatic stress disorder have aggravated his condition 
of hypertension and coronary artery disease."  However, Dr. 
C. goes on to state he was not "personally knowledgeable 
about the studies that link these two conditions."  The 
Board finds this opinion to be speculative at best and of 
little evidentiary value in that it expressed the 
relationship as possible, rather than probable.  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Dr. C.'s opinion suggests the sort of "pure speculation or 
remote possibility" which is prohibited from serving as the 
basis of a grant of service connection.  See 38 C.F.R. 
§ 3.102.  Additionally, Dr. C. further indicates the 
speculative nature of his opinion by establishing he lacks 
personal knowledge of the studies linking hypertension and 
PTSD.  

By contrast, the August 2007 and February 2008 VA 
examinations both noted and discussed medical research which 
addressed the possibility of a medical nexus between PTSD and 
hypertension.  Also, both examiners reviewed the record and 
physically examined the Veteran prior to issuing their 
opinion.  Dr. Y. noted the prevalence of hypertension 
generally in the over 60 population, and also noted that the 
vast majority of cases are primary in nature, without 
secondary causes.  Similar facts were noted by Dr. H., the 
second VA examiner.  After reviewing the full record, 
physically examining the Veteran, and reviewing the relevant 
medical literature, both examiners concluded the Veteran's 
PTSD neither caused nor aggravated his hypertension.  For 
these reasons, the Board finds the opinions of VA examiners 
to be of greater probative value, due to their more thorough 
discussion of the pertinent medical evidence as it applied to 
the Veteran's claim.  


In support of his claim, the Veteran has also submitted 
medical treatise evidence from the Mayo Clinic regarding the 
types and causal factors for hypertension.  Regarding this 
evidence, the Board observes that generally, medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  However, this treatise 
information was unaccompanied in this case by a medical 
expert opinion which suggested it had any bearing on this 
Veteran's case.  The treatise evidence, standing alone, does 
not address the facts that are specific to the Veteran's case 
and does not establish a causal relationship between the 
claimed disability and this PTSD, as the Veteran has alleged.  
Accordingly, it is of negligible probative value.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Veteran himself has alleged that his hypertension began 
during military service, or as the result of his PTSD.  
However, as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  It is true that the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  However, hypertension is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hypertension, as such a 
disability was not incurred during active military service, 
or within a year thereafter.  Additionally, the preponderance 
of the evidence indicates the Veteran's hypertension was 
neither caused nor aggravated by a service-connected 
disability, to include PTSD.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


IV. Service connection - Autoimmune disease

The Veteran seeks service connection for an autoimmune 
disease, to include as secondary to PTSD.  

Considering first the question of direct service connection, 
the Board notes the Veteran's service treatment records are 
negative for any diagnosis of or treatment for an autoimmune 
disease during military service.  Additionally, the Veteran 
has alleged onset of an autoimmune disease as secondary to 
his PTSD, but has not alleged onset during military service, 
or as a result of a disease or injury incurred therein.  See 
38 U.S.C.A. § 1110.  Therefore, the award of service 
connection on a direct basis for an autoimmune disease is 
denied.  

Regarding the claim of entitlement on a secondary basis, the 
Board observes that the Veteran has received substantial 
medical treatment from both private and VA sources for a 
variety of disabilities, resulting in voluminous medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

While the Veteran has received both private and VA medical 
care since service separation, the records of such treatment 
do not reflect a diagnosis of or treatment for a current 
autoimmune disease, or a current disease which is autoimmune 
in origin.  Without evidence of a current disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Thus, in the absence of a current 
diagnosis supported by credible and competent evidence, 
service connection for an autoimmune disease must be denied.  

The Veteran himself has alleged that he has a current 
diagnosis of an autoimmune disease resulting from or 
otherwise aggravated by a service-connected disability.  
However, as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu, 2 Vet. App. at 495.  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau, 492 F.3d at 1372.  However, an 
autoimmune disease is a complex disorder which requires 
specialized training for a determination as to diagnosis and 
causation, and it is therefore not susceptible of lay 
opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for an autoimmune disease, as 
a current diagnosis of such a disorder has not been 
demonstrated in the record.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55.  


ORDER

New and material evidence having been received, the Veteran's 
service connection claim for hypertension is reopened.  

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD, is denied.  

Entitlement to service connection for an autoimmune disease, 
to include as secondary to service-connected PTSD, is denied.  


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


